Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of PURE Bioscience, Inc.(the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying report on Form10-Q of the Company for the fiscal quarter endedOctober 31, 2011 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:December 15, 2011 By: /s/ Craig A. Johnson Craig A. Johnson Chief Financial Officer (Principal Financial and Accounting Officer) This certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission.
